Citation Nr: 0322405	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-23 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as ten 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 as shown by a DD Form 214 of record.  He also 
had 16 years of prior service as shown by the DD Form 214, 
the exact dates of which are unknown.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia (hereinafter RO).  In January 
2000, a hearing was held, via video conferencing equipment 
connecting the Board with the RO before the undersigned Board 
Member, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2002).  The development requested by the Board in its March 
2000 remand with respect to the issue that has been perfected 
to the Board has been accomplished, and this case is now 
ready for appellate review.

The Board does not have jurisdiction over the veteran's claim 
for entitlement to service connection for tinnitus, which was 
raised in the brief prepared by Disabled American Veterans.  
His claim was denied by a rating decision in June 1999 and a 
statement of the case was provided the veteran on June 18, 
1999.  He was also provided his appellate rights, but he did 
not perfect an appeal of this issue.  As a result, it is 
referred to the RO to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran's hearing acuity is at level IV in the right 
ear and level III in the left ear.

3.  There are no extraordinary factors associated with the 
veteran's service-connected hearing loss such as to render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6101 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; 
DC 6101; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated in March 
2003, a statement of the case dated in July 1997 and a 
supplemental statement of the case dated in April 2003.  
These documents also informed the appellant of VA's duty to 
assist the appellant and which party would be responsible for 
obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim as 
well as VA's duty to assist in obtaining evidence.  
Therefore, the Board finds that the notification requirements 
of the VCAA were satisfied.

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant with his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and, therefore 
the appellant is not prejudiced by appellate review.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).


II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2002).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).




A.	Hearing Loss

The current 10 percent evaluation for bilateral hearing loss 
was assigned under Diagnostic Code 6101.  During the pendency 
of the veteran's appeal, the rating criteria under which 
diseases of the ear and other sense organs are evaluated were 
amended.  64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999). The more favorable to the veteran of the 
"old" or amended criteria will be applied to the facts.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, due to the fact that 
the speech discrimination test may not reflect the severity 
of communicative functioning these veterans experience.  Id.  
Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  As the veteran 
was notified of these amended criteria by way of an April 
2003 supplemental statement of the case, application of these 
provisions by the Board will not result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With the above criteria in mind, the relevant evidence and 
adjudicative history will be summarized.  Service connection 
for left hearing loss was granted, effective February 1, 1978 
by a November 1981 rating decision.  A noncompensable rating 
was assigned.  Service connection for the right ear was 
granted, effective January 29, 1997 by a June 1999 rating 
decision.  A noncompensable rating was assigned.  This rating 
was confirmed and continued until the veteran was granted an 
increased evaluation to 10 percent for his bilateral hearing 
loss, effective December 28, 2002, by an April 2003 rating 
decision.  This increase followed an authorized audiometric 
evaluation, performed in December 2002, in which pure tone 
thresholds, in decibels, were recorded as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
70
LEFT
40
45
55
60
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 86 percent in the left ear, and 
the average pure tone thresholds were 51 in the right ear and 
58 in the left ear.    

Applying the "old" and amended criteria to the reports from 
the December 2002 audiometric testing, which is the most 
probative evidence to consider in adjudicating this claim, 
Francisco v. Brown, 7 Vet. App. 55 (1994), the findings from 
this examination represent a "Level IV" hearing in the 
right ear and a "Level III" hearing in the left ear.  See 
38 C.F.R. § 4.85, Table VI (effective prior to June 10, 
1999).

In making the above determination, the Board has carefully 
considered the sworn testimony presented by the veteran at 
the January 2000 hearing, during which he asserted a higher 
degree of hearing loss than is reflected by the objective 
evidence.  Since the veteran's testimony, however, he 
received an updated audiometric evaluation, in December 2002, 
which showed the veteran's hearing acuity to be Level IV in 
his right ear and Level III in his left ear.  The Board 
further notes that during his testimony, the veteran 
expressed his difficulty understanding conversation and 
professed a worsening of his hearing.  Nevertheless, while 
the veteran is competent to report a worsening of disability, 
the objective audiometric examination reports cited above are 
more probative of the degree of his impairment than his own 
lay opinion, because the "assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

With respect to the veteran's testimony concerning hearing 
aids, the evaluations derived from the Ratings Schedule are 
intended to make allowance for improvement by hearing aids.  
Accordingly, the need for a hearing aid does not serve as a 
basis for the award of an increased evaluation.

In short, the audiometric findings do not support the 
assignment of a rating in excess of 10 percent under 38 
C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic 
Code 6101 under either the old or amended criteria.  
Moreover, the evidence does not suggest that the veteran's 
hearing loss produces such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  To this end, the Board notes that there is no 
evidence that demonstrates that the veteran's hearing 
disability required frequent hospitalization.  Similarly, 
there is no evidence that the veteran's hearing disability 
caused a marked interference with his employment.  In 
addition, there is no other evidence that this condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  

In the present case, the "negative" objective evidence 
outweighs the subjective "positive" evidence, and, 
therefore, the claim for a rating in excess of 10 percent for 
the veteran's bilateral hearing loss must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling, is denied



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

